AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of 1
                                                                                                                                                     c\
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)



                      Maximo Pascual-Mateo                                     Case Number: 3:20-mj-20389

                                                                               c aro.yn
                                                                                    1 Lor1ver
                                                                               Defendant's Attorney


REGISTRATION NO. 94542298
                                                                                                                FMI=~=
                                                                                                                    ED
                                                                                                                     II


THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                            [ii8~_212020
                                                                                                          CLERK US DISTRICT COURT
 D was found guilty to count( s)                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      1:n                     DEPUTY
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8-:1325                           ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •       Count(s)
                    ---------,----------
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;
     .                       , I
 .                            ·,,CJTIMESERVED                            •    --~----~days

  IZl    Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the    defendant's possession at the time of arrest upon their deportation or removal.
  D      Court recommends defendant be depotied/removed with relative,--------~ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant1s economic circumstances.

                                                                             Friday, February 21, 2020
                                                                             Date of Imposition of Sentence


 Received - - ~ - - - - - -
          DUSM                                                               nirllALocK
                                                                             UN'ITED STATES MAGISTRATE JUDGE


                                                                                                                                                          I
 Clerk's Office Copy                                                                                                       3:20~mj-203 89                 1:
                                                                                                                                                          I,

                                                                                                                                                          I
